I reluctantly concur in the majority's decision; however, because of the unjust result in this case and the fact that this situation can be repeated in the future, it is necessary *Page 95 
for me to make the following statement. An insurance company can delay making an acceptable offer until the day of trial or even during trial. If the case is settled then the party is not entitled to prejudgment interest regardless of the lack of a good faith effort to settle the case on the part of the insurance company. It is for the General Assembly, however, to consider such issues and not for the courts. I therefore concur.
                                APPENDIX

  IN THE COMMON PLEAS COURT OF ERIE COUNTY, OHIO LUCILLE
VANDERHOOF, et al.,
  Plaintiffs, CASE NO. 46274
  -vs-
  JOURNAL ENTRY
  GENERAL ACCIDENT GROUP,
  Defendant.
  __________/
  It is the finding of the Court, that the parties have agreed
that a verdict should be entered on the behalf of the Plaintiff,
James Vanderhoof, in the amount of One Hundred Thousand Dollars
($100,000.00), and on the behalf of Lucille Vanderhoof in the
amount of One Hundred Thousand Dollars ($100,000.00) in
satisfaction of all elements of the Plaintiffs' prayer for
damages with the exception of the pre-judgment interest. It is
agreed between the parties that whether or not the Plaintiffs
shall receive pre-judgment interest, shall be determined by the
Court at the Court's convenience after the Plaintiffs file a
Motion for Pre-judgment Interest under R.C. 1343.03. Finally, it
is agreed between the parties that the determination as to
whether or not the plaintiffs should receive pre-judgment
interest will be made on the same basis as if a verdict was
rendered on the Plaintiffs' behalf in the amount of Two Hundred
Thousand Dollars ($200,000.00) after a trial on
 *Page 96 
the merits of all issues raised in the Plaintiffs' Complaint.
  WHEREFORE, it is ORDERED, ADJUDGED and DECREED that a Judgment
be and hereby is rendered on the behalf of Lucille Vanderhoof in
the amount of One Hundred Thousand Dollars ($100,000.00) and on
the behalf of James Vanderhoof in the amount of One Hundred
Thousand Dollars ($100,000.00). The Defendant shall pay the costs
of this action. The Court further notes the aforesaid judgment
has been paid in full, except court costs, which have yet to be
billed.
__________
  Judge James L. McCrystal
  APPROVED BY:
__________
Michael T. Murray
Attorney for Plaintiffs
__________
M.L. McDermond
Attorney for Defendant
 *Page 97